DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
The amendment filed with the RCE submission of January 19, 2021 has been received and entered.  With the entry of the amendment, claims 19-21 are withdrawn, and claims 1-18 are pending for examination.
 
Election/Restrictions
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder vision system in claim 4. Note the functional language  “vision” and generic place holder of “system”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 15, the “alignment axis” is confusing as to where from the ports would the lines be drown for the axis – through the edge of the ports or anywhere in the ports or joining dispensing axis or masking axis that goes through the ports?  In the specification as filed, the “alignment axis” is defined as “extends through the dispensing port and air mask port (e.g. an alignment axis intersects the dispensing axis and the masking axis)” (note the published specification at [0034]).   This can be read as any line intersecting the dispensing axis lines and masking axis lines can be an alignment axis, which would allow different positions of the alignment axis, depending on where the lines drawn from. For the purpose of examination, any possible axis that is within the definitions as described above is understood to meet the requirement of the claims, but applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5175018) in view of Westin (2088542), and as evidenced by Cogliano (US 3946905)
Claim 1:  Lee teaches a method of applying material from a nozzle (column 2, lines 30-40).  The method includes positioning the nozzle relative to a substrate to 
As to the air mask port offset from a periphery of the dispensing port by 7 mm or less, Lee shows the air mask port offset from a periphery of the dispensing port (figure 1), but does not give specific measurements of the distance between the two.  Furthermore, Lee describes using its nozzle system to spray coating material to a substrate (column 2, lines 30-40, figure 1), where Lee describes spraying a car 20 (column 3, lines 1-5), but is not limited to this (column 1, lines 55-65).   Westin describes a similar system to Lee, where it is desired to apply a coating to an object and sharply delimit or set off the coated portion of the object from the uncoated portion where the process includes applying jet of coating material to the object and by impinging a current of gas such as air on the jet at an angle thereto to form a deflecting and guiding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to provide that the coating spray nozzle and air mask system would be used for coating smaller articles of the size of collapsible tubes for example, with relatively small strips of coating as suggested by Westin as evidenced by Cogliano with an expectation of providing a predictably acceptable coating, as Lee notes a coating spray nozzle and air mask system for coating selected areas of a substrate, and Westin describes how a similar spray nozzle and air mask system can be used for coating selected areas of substrates evidenced by Cogliano as being conventionally in the 4 or 6 inches in size, and additionally from the coating pattern area indicated by Westin, the coating area dimensions can be much smaller.  Therefore, given the use of the spraying system for Lee to spray a small area, where the dispensing axis and masking axis would be parallel and the air masking is placed to bound the edges of the spraying, one of ordinary skill in the art would be suggested to optimize the placement of the spray gun with its dispensing port and air mask port for the gas nozzle so as to bound the edge of the spraying based on the specific size of the area desired to be coated and the size of the article used and the purpose of the coating, noting that Lee even notes providing a desired mask line (column 4 lines 55-60) and from the possible size of articles that can be used and the coating desired for such articles as indicated by Westin and as evidenced by Cogliano, placing the dispensing port and air-mask port within the claimed 7 mm from each other would be an obvious optimization of the placement of the parts, as part of an obvious engineering design Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Here, there is no indication that a distance of 7 mm or less would have any effect on the resulting performance of the device, other than the expected adjustment of where the boundary of the mask is placed.
Claim 2: Lee would indicate to position and move the nozzle using a multi-axis robot arm (note the nozzles (dispense device) on an articulated robot arm, where they can be moved on a complex path, so understood the robot arm would be multi-axis as the moving device, and also note x, y and z movement for the robot, so it would be at least suggest that the arm would be multi-axis to allow this different movement, note column 4, line 50 to column 5,line 25 and column 5,lines 45-65, figures 8, 9).
Claim 3: Lee would indicate the location of the application line would be determined relative to the substrate as path is determined and implemented for the substrate to be coated (column 4,line 40 to column 5, line 65) and this would include with the coating and masking devices as discussed with attachment to robot for claim 1 above giving also the application line.
Claim 4:  Lee would indicate that determining and maintaining the path for coating and thus also the application line uses a vision system that can use a camera 
Claim 7: In Lee, the substrate can be non planar (figure 1, and note column 4, lines 45-50), and this can also be the case in Westin (figure 1)
Claim 8: In Lee, the material can be a coating (column 2, lines 30-35), and Westin notes coating with paints as well (page 1, column 1,lines 35-40) and also notes materials for forming a bond (so can be adhesive) (page 1, column 2,lines 1-10).
Claim 9: In Lee, the air mask port can be on a second nozzle different from the nozzle with the dispensing port (note figure 1, and column 2, lines 30-60, with the different nozzles as discussed for claim 1 above), and this is also the case with Westin (figures 1, 5).
Claim 10: as to adjusting a position or orientation of the second nozzle, Lee shows the second nozzle along with the coating nozzles on a robot end effector 16 (figures 1, column 2, lines 30-50), and it is further indicated to mount the entire mask and spray assembly to a robotic manipulator and which would transport this assembly along a complex path (column 4, line 50 through column 5, line 10), thereby indicating to adjust the position of the second nozzle by moving it or at least suggesting to provide such movement.  Westin would also indicate that the second nozzle (air nozzle) can have adjusted position/orientation (figure 5, page 2, column 2, lines 65-75 and note lines 35-45 as well).
Claim 11: As to using pressurized gas discharged from the dispensing port to achieve dispensing of the material to be applied, Lee notes that the spray nozzle releases coating material under pressure as a spray to coat the surface (column 2, lines 30-40). Westin would suggest how the coating material can be sprayed using pressurized air 
Claim 12: as to the air mask port having a smaller cross section in a horizontal plane than the dispensing port, this appears to be the case in Lee from figure 1, and also would at least be suggested from the broader coating spray zone as shown from figure 1, which would suggest having a larger dispensing port for the coating as opposed to the air nozzle to give a larger coating zone.
Claim 13: in Lee, the air mask port is on a first side of the application line and the dispensing port is on a second side of the application line during the moving along the line (this would be indicated by figure 1, noting the air mask nozzle 14 vs the dispensing nozzle 10 for example noting the application line end at 13).  This would be also indicated by Westin (note figures 2, 3).
Claim 14: in Lee, the dispensing port would be maintained within an offset distance range from the substrate during the moving (note figure 1, and column 5, lines 5-15 with maintaining the distance to the dispensing device).
Claim 15: As to the alignment axis maintained perpendicular to the application line, Lee would provide an alignment axis extends through the dispensing port at the surface of the nozzle and through the air mask port at an origin of the gas discharged from the air mask port (note for example, in figure 1, a line can be drawn between the masking axis and point of the air mask port in nozzle 14 and the dispensing axis and point of the dispensing port in nozzle 10), and the positioning is controlled for spraying (column 5, lines 1-15) in Lee, therefore it is understood that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Claim 16: As to the nozzle further comprising a physical mask, the overall “nozzle” in Lee can be considered the mask and spray assembly that used for application (note column 4, lines 50-60, column 2, lines 30-60, figure 1), where Lee describes using air nozzles for masking and multiple air nozzles for masking different areas (figure 1, column 2, lines 30-60), and also describes that physical masks  that extend from the nozzle area can be attached to provide a masking of line (note figures 4, 8, column 3, lines 60-65), and since both air nozzles and physical masks are described for masking lines, it would at the least have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Westin and as evidenced by Cogliano to use both physical masks and air nozzles for specific areas to provide a desirable masking with the best masks selected for the specific areas that need masking.
Claim 18: Lee would also activate a second air mask port that expels a gas stream that is offset from and parallel to the dispensing axis (parallel for the same reasons as discussed for claim 1, noting in figure 3 the multiple air mask ports on nozzles 14, 17 and 110).  Westin also indicates that there can be multiple air mask ports (note figure 3).

Claims 5, 6  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Westin and as evidenced by Cogliano as applied to claims 1-4, 7-16 and 18 above, and further in view of Lim et al (US 2015/0327630).
Claim 5: Lee describes using its nozzle system to spray coating material to a substrate (column 2, lines 30-40, figure 1), where the system is carried by a robot manipulator to apply the coating on a desired complex path and a vison system can be used for placement (column 4, line 50 to column 5, line 15).  Lim notes applying a coating such as paint to a substrate from a nozzle system with a masking air knife (abstract, figure 7, 0005,0031) where the system is attached to a robot for spraying (figure 15, 0032), where the robot arm can be programed using vision coordinates or data from a computer assisted design (CAD) model of the object (0032) and data can be provided for programing various components of the painting system including using data from the CAD model of the shoe sole portion (substrate) (0061, 0065, 0032).  The Examiner takes Official Notice that when providing programing using data from a model such as a CAD model it is well known that data would be conventionally retrieved from a data file associated with the feature (as applicant has not traversed this position from the Office Action of September 16, 2020, it is understood to be agreed to). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Westin and as evidenced by Cogliano to use CAD model data as suggested by  Lim to provide a desirable path including with the application line for spraying with an expectation of predictably acceptable results, since Lee indicates using vision systems for path coordinating and Lim teaches that for similar such application vision systems or data from CAD models can be used for robot movement to provide a path for application, and furthermore it 
Claim 6:  As to the substrate being an article of footwear, Lee describes using its nozzle system to spray coating material to a substrate (column 2, lines 30-40, figure 1), where the system is carried by a robot manipulator to apply the coating on a desired complex path and a vision system can be used for placement (column 4, line 50 to column 5, line 15).  Furthermore, as discussed for claim 1, Westin as evidenced by Cogliano indicates how smaller articles can be coated with a spray coating and air mask system and paint can be used for coating as noted for claim 8 above.  Lim notes applying a coating such as paint to a substrate from a nozzle system with a masking air knife (abstract, figure 7, 0005,0031) where the system is attached to a robot for spraying (figure 15, 0032), where the substrate can be a shoe (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Westin and as evidenced by Cogliano apply coating such as paint to a shoe as suggested by Lim to provide a desirable substrate to be coated, since Lee indicates how to provide a spray coating with air masking to allow coating a desired area, Westin as evidenced by Cogliano indicates how such systems can be used for coating with paint and to smaller articles and Lim indicates that in similar processes a shoe would be desired to be coated with a paint.
Claim 17: As to directing an air stream at a primary surface of the physical mask to clean the primary surface, Lee describes using a physical mask as discussed for claim 16 above.  It is also noted that a primary surface of such a mask can need cleaning (where a scraper is used to clean) (column 4, lines 1-10, figure 5).  However, Lim notes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Westin and as evidenced by Cogliano apply an air stream to a primary surface of the physical mask to clean  as suggested by Lim to provide a predictably acceptable cleaning, since Lee indicates using a physical mask that has a primary surface that needs to be cleaned, and Lim indicates that in similar processes also with a physical mask, an air stream can also be used to clean a primary surface of the physical mask and it affects liquid (coating) flow so would be expected to affect/deflect/remove coating that was applied to the mask.

Claim 11 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Westin and as evidenced by Cogliano as applied to claims 1-4, 7-10, 12-16 and 18 above, and further in view of WO 2013/165181 (hereinafter ‘181).
Claim 11: As to using pressurized gas discharged from the dispensing port to achieve dispensing of the material to be applied, Lee notes that the spray nozzle releases 

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered.
(A) The Examiner notes the adjustment to the rejections due to the amendments to the claims, including the new references to Westin and Cogliano.
(B) As to the rejection using Lee it is argued that it is silent as to the position of air jet nozzle 14 relative to spray nozzle 10 and fails to disclose or suggest the air mask port is offset from a periphery of the dispensing port by 7 mm or less, and the indication of Lee for using the system for the automotive industry indicates a system of larger size than for the footwear industry, and would not suggest the small scale size.
The Examiner has reviewed these arguments, however, the rejection is maintained.  The new references to Westin and Cogliano have been additionally provided as to the suggestion that the system of Lee can also be used for smaller scale application as discussed in the rejection above, and the further combination would also suggest the offset distance of 7 mm or less as discussed in the rejection above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718